STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 18, 2014
               Plaintiff-Appellee,

v                                                                   No. 317382
                                                                    Wayne Circuit Court
NORWOOD WITHERSPOON, a/k/a NORMAN                                   LC No. 12-003028-FC
WITHERSPOON,

               Defendant-Appellant.


Before: MURRAY, P.J., and SAAD and HOEKSTRA, JJ.

PER CURIAM.

        A jury convicted defendant, Norwood Witherspoon, of first-degree felony-murder, MCL
750.316(1)(b), and armed robbery, MCL 750.529. The trial court sentenced defendant to life
imprisonment without parole for the felony-murder conviction and 60 to 80 years’ imprisonment
for the armed robbery conviction. Defendant appeals as of right. For the reasons explained
below, we affirm.

        Defendant’s convictions arise from the January 18, 2012, shooting death of Hussan
Hussein, an attendant at a gas station in the city of Highland Park, Michigan. The gas station
attendant is separated from the public behind a partitioned area. The door that allows customers
entry into the store is equipped with a locking mechanism that allows the attendant to “buzz” a
customer into the store from behind the partition. It was the prosecutor’s theory of the case that
defendant entered the gas station, went to the beverage coolers, selected a juice, and deliberately
broke the glass bottle on the floor. He then selected another juice, purchased it, and left the
store. When defendant left the store, codefendant Brian Matthew Evans1 placed a stick in the
door to prevent it from locking. Hussein left the partitioned area to clean up the broken bottle
when Evans entered with his face partially obscured. Evans shot the victim three times, twice in
the legs and once in the chest. After the shooting, Evans gave his cellular telephone to his then-
wife, Tanganyika Felton, who later gave it to the police. An analysis of defendant’s and Evans’s
cellular telephones disclosed that the telephones placed calls to each other in the vicinity of the


1
  Defendant and codefendant Evans were tried jointly, before separate juries. Evans was also
convicted and his appeal in Docket No. 317577 has been submitted together with this appeal.


                                                -1-
gas station at the time of the shooting. Additionally, both men were identified on the station’s
video surveillance recording by their respective parole officers. Defendant admitted to his parole
officer that he had visited the gas station, but denied any involvement in the crimes.

       Defendant was convicted following a jury trial and the trial court sentenced defendant as
noted above. Defendant now appeals as of right.

                                    I. BRADY VIOLATION

        Defendant first argues that the prosecutor committed a Brady2 violation by failing to
supply defendant with the investigative subpoena testimony of Tanganyika Felton before the
preliminary examination, thereby limiting the opportunity for impeachment of her preliminary
examination testimony.3 Because defendant did not raise a Brady violation in the trial court, this
issue is unpreserved. Claims of unpreserved constitutional error are reviewed for plain error
affecting substantial rights. People v Shafier, 483 Mich. 205, 211; 768 NW2d 305 (2009); People
v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). “Reversal is warranted only when
the plain, forfeited error resulted in the conviction of an actually innocent defendant or when the
error seriously affected the fairness, integrity, or public reputation of judicial proceedings.”
People v McCuller, 479 Mich. 672, 695; 739 NW2d 563 (2007) (citation and punctuation
omitted). Defendant bears the burden of demonstrating a plain error. People v Jones, 468 Mich.
345, 355; 662 NW2d 376 (2003).

       “Due process requires the prosecution to disclose evidence in its possession that is
exculpatory and material, regardless of whether the defendant requests the disclosure.” People v
Schumacher, 276 Mich. App. 165, 176; 740 NW2d 534 (2007). The suppression of evidence
favorable to the defendant violates due process when material to guilt or punishment regardless
of whether the prosecutor acted in good or bad faith. Brady, 373 U.S. at 87. A Brady violation is
comprised of three components: “The evidence at issue must be favorable to the accused, either
because it is exculpatory, or because it is impeaching; that evidence must have been suppressed
by the State, either willfully or inadvertently; and prejudice must have ensued.” Strickler v
Greene, 527 U.S. 263, 281-282; 119 S. Ct. 1936; 144 L. Ed. 2d 286 (1999).

        Stated otherwise, a Brady violation occurs when: “(1) the prosecution has suppressed
evidence; (2) that is favorable to the accused; and (3) that is material.” People v Chenault, 495
Mich. 142, 150; 845 NW2d 731 (2014). Relevant to these factors, the prosecutor is responsible
for evidence within its control, even if unknown to the prosecution, because it has a duty to learn
of favorable evidence acquired by those acting on the government’s behalf, including the police.
Id. at 150, 153-154. Evidence is considered favorable to the defense when it is either


2
    Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963).
3
  Felton was declared an unavailable witness at trial, so the trial court permitted the prosecution
to introduce a portion of her preliminary examination testimony at trial. See MRE 804(b)(1).
The most damaging portions of Felton’s testimony—namely, Evans’s confession to Felton—
were not, however, introduced before defendant’s jury.


                                                -2-
exculpatory or impeaching. Id. at 150. “To establish materiality, a defendant must show that
there is a reasonable probability that, had the evidence been disclosed to the defense, the result of
the proceeding would have been different.” Id. (citation omitted). “A ‘reasonable probability’ is
a probability sufficient to undermine confidence in the outcome.” Id. (citation omitted). The
defendant bears the burden of establishing a Brady violation. See Schumacher, 276 Mich. App. at
177.

        In this case, defendant does not contend that the prosecution entirely withheld evidence;
rather, defendant asserts a Brady violation occurred because, although the prosecution provided
defendant with the evidence in question in time for his use at trial, the prosecution failed to
provide the investigative subpoena testimony of Evans’s then-wife, Felton, to the defense before
the preliminary examination. In other words, defendant complains about a delayed disclosure of
evidence, not a total deprivation of that evidence. “If previously undisclosed evidence is
disclosed, as here, during trial, no Brady violation occurs unless the defendant has been
prejudiced by the delay in disclosure.” United States v Word, 806 F2d 658, 665 (CA 6 1986).
See also United States v Davis, 306 F3d 398, 421 (CA 6 2002).

       To establish prejudice, “a defendant must show what he would have done
       differently had he been given more time to address the Brady evidence, and
       specifically how, had the evidence been given to the defendant earlier, a
       reasonable probability exists that the result of the defendant’s trial would have
       been different.” [United States v Fields, 763 F3d 443, 459 (CA 6 2014) (citation
       omitted).]

        In this case, even assuming that the prosecution should have disclosed Felton’s testimony
from the investigative subpoena before the preliminary examination, defendant is unable to
establish that he was prejudiced by any violation. Defendant argues that the prosecution’s failure
to disclose the testimony precluded him from impeaching Felton’s preliminary examination
testimony with alleged discrepancies in her investigative subpoena testimony. However,
although defendant broadly asserts that Felton’s testimony pursuant to the investigative subpoena
differed from Felton’s testimony at the preliminary examination, he fails to identify any
particular disparities between the two or to explain in any detail how he would have used the
investigative subpoena as impeachment evidence. In such circumstances, defendant has not
shown a reasonable probability that, had the evidence been disclosed to the defense before the
preliminary examination, the result of the proceedings would have been different. See Chenault,
495 Mich. at 150; Fields, 763 F3d at 459.

        Moreover, at trial, the prosecutor offered to stipulate to the admission of Felton’s
investigative subpoena testimony and to allow defense counsel to “recite each inconsistency to
the jury,” and the trial court indicated it was willing to permit the admission of inconsistent
statements defendant might want to introduce. Curiously, defendant declined this offer. In sum,
the prosecutor offered to stipulate to a course of action to remove any perceived prejudice to the
defense resulting from the alleged failure to provide the investigative subpoena testimony before
the preliminary examination and the unavailability of Felton at trial, but defendant did not accept
this offer. Where measures are available “to remedy a delayed Brady disclosure, but the
defendant refuses to take advantage of those remedies, the defendant cannot reasonably claim
prejudice as a result of that choice.” United States v Spry, 238 Fed App’x 142, 149 (CA 6 2007).

                                                -3-
See also Chenault, 495 Mich. at 155 n 7 (“[W]hen the government complies with its obligation to
provide favorable and material evidence, it becomes the defendant’s burden to then make use of
that evidence.”). Indeed, more generally, an appellant may not benefit from an alleged error to
which he contributed by plan or negligence. People v Witherspoon (After Remand), 257 Mich
App 329, 333; 670 NW2d 434 (2003). Accordingly, we reject this claim of error.

                                       II. SPEEDY TRIAL

        Next, defendant argues that his constitutional right to a speedy trial was violated by the
delay of approximately 16 months between the time of his arrest and his trial. Defendant
preserved this issue by making a formal demand on the record on April 22, 2013. People v Cain,
238 Mich. App. 95, 111; 605 NW2d 28 (1999). Whether a defendant was denied a speedy trial
presents a mixed question of fact and law. People v Waclawski, 286 Mich. App. 634, 664; 780
NW2d 321 (2009). The trial court’s factual findings are reviewed for clear error, but the
constitutional issue presents a question of law subject to review de novo. Id.

        Both the United States Constitution and the Michigan Constitution guarantee a criminal
defendant the right to a speedy trial. US Const, Am VI; Const 1963, art 1, § 20. The right is
enforced by statute, MCL 768.1, and by court rule, MCR 6.004(A). People v Cleveland
Williams, 475 Mich. 245, 261; 716 NW2d 208 (2006). To determine whether a defendant was
denied the right to a speedy trial, four factors must be balanced: “(1) the length of delay, (2) the
reason for delay; (3) the defendant’s assertion of the right, and (4) the prejudice to the
defendant.” Id. at 261-262. The time for assessing whether the right to a speedy trial was
violated commences at the date of the defendant’s arrest. People v Rivera, 301 Mich. App. 188,
193; 835 NW2d 464 (2013). When, as in this case, the delay is less than 18 months, the
defendant bears the burden of proving prejudice. Id.

        A defendant may experience two types of prejudice, prejudice to the person and prejudice
to his defense. Cain, 238 Mich. App. at 114. Prejudice to the person occurs when oppressive
pretrial incarceration leads to anxiety and concern. People v Collins, 388 Mich. 680, 694; 202
NW2d 769 (1972). However, anxiety alone is insufficient to support a violation of the
defendant’s right to a speedy trial. People v Gilmore, 222 Mich. App. 442, 462; 564 NW2d 158
(1997). Prejudice to the defense occurs when the defendant is unable to adequately prepare his
case, for example, when key witnesses become unavailable, skewing the fairness of the system.
Collins, 388 Mich. at 694. A defendant may not be entitled to the safeguards of the right to a
speedy trial for a delay for which he is responsible or shares responsibility. Collins, Id. Delays
inherent in the court system, such as docket congestion and scheduling, are technically
attributable to the prosecution, but are “given a neutral tint and are assigned only minimal weight
in determining whether a defendant was denied a speedy trial.” People v Wickham, 200 Mich
App 106, 111; 503 NW2d 701 (1993). Unlike the 180-day rule, MCL 780.131, a speedy trial
violation does not occur after the passage of a fixed number of days. See People v McLaughlin,
258 Mich. App. 635, 644; 672 NW2d 860 (2003).

        Defendant was arrested on January 19, 2012, and his trial began on May 28, 2013. Thus,
the length of the delay is approximately 16 months, and it is defendant’s burden to establish
prejudice. The reasons for the delay included docketing issues because of the retirement of the
original trial judge and the transfer of the case to another judge, the attorneys’ unavailability

                                                -4-
because of other trials, the unavailability of a prosecution witness, and Evans’s dismissal of trial
counsel on multiple occasions. These docketing and scheduling delays, although attributed to
the prosecutor, are given only a neutral tint. There is no indication that the prosecutor
deliberately delayed the trial to obtain any type of advantage or to cause prejudice to defendant.
In terms of defendant’s assertion of his right to a speedy trial, defendant agreed to the initial
adjournment on June 27, 2012, and on September 14, 2012, though defendant objected to further
adjournment, he acknowledged that there was “good cause to adjourn.” Defendant again
objected to an adjournment on January 15, 2013, but did not specifically assert a speedy trial
violation until April 22, 2013. Defendant’s trial began little more than a month after defendant
formally raised his claim of a right to a speedy trial. Cf. Cain, 238 Mich. App. at 113-114.

        Regarding prejudice, on appeal, defendant asserts that he suffered prejudice because he
was incarcerated in prison, instead of the local jail, making it difficult to communicate with trial
counsel. However, defendant was incarcerated before trial because of a parole violation,
meaning any difficulty attributable to the distance caused by his imprisonment was not caused by
the delay. Moreover, incarceration alone, without prejudice to a defendant’s defense, is not
sufficient to establish prejudice. Cleveland Williams, 475 Mich. at 264. The only prejudice
defendant alleges to his defense is that the delay prevented him from presenting an alibi defense
with his father as a key witness. This claim of prejudice lacks merit, however, given that
defendant never filed a notice of alibi and it is difficult to determine how defendant’s father
could have provided an alibi defense when defendant telephoned his parole officer and admitted
purchasing a juice in the gas station just before the shooting. Defendant has also failed to
support his claim of prejudice with record evidence. See People v Elston, 462 Mich. 751, 762;
614 NW2d 595 (2000). Overall, there is no indication that defendant suffered any prejudice,
either to his person or to his defense, as a result of the delay.

      After balancing the relevant factors, we agree with the trial court that defendant failed to
demonstrate that his right to a speedy trial was violated.

                       III. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant asserts that trial counsel was ineffective for failing to object to evidence that
defendant was on parole at the time of the instant offense.

        Because defendant did not raise an ineffective assistance of counsel claim in the trial
court, our review of this issue is limited to mistakes apparent on the record. People v Payne, 285
Mich. App. 181, 188; 774 NW2d 714 (2009). “Whether a defendant received ineffective
assistance of trial counsel presents a mixed question of fact and constitutional law.” People v
Armstrong, 490 Mich. 281, 289; 806 NW2d 676 (2011). To establish a claim of ineffective
assistance of counsel, a defendant must demonstrate (1) that counsel’s representation fell below
an objective standard of reasonableness and (2) that there exists a reasonable probability that
absent counsel’s errors, the result of the proceeding would have been different. People v Lopez,
305 Mich. App. 686, 694; 854 NW2d 205 (2014). “There is a presumption that defense counsel
was effective, and a defendant must overcome the strong presumption that counsel’s
performance was sound trial strategy.” People v Johnson, 293 Mich. App. 79, 90; 808 NW2d 815
(2011).


                                                -5-
       The claim that trial counsel was ineffective is premised on counsel’s failure to object to
evidence that defendant was on parole. Defendant contends that evidence of his parole status at
the time of the shooting was prejudicial and inadmissible under MRE 404(b)(1), which prohibits
evidence of a defendant’s prior bad acts to prove a defendant’s character or propensity to commit
the charged crime. Defendant thus contends that counsel performed below an objective level of
reasonableness by failing to object to evidence of his parole status based on MRE 404(b)(1).

       Pursuant to MRE 404(b)(1), while evidence of other crimes is not admissible as
propensity evidence, it may be admissible for other purposes, including “proof of motive,
opportunity, intent, preparation, scheme, plan, or system in doing an act, knowledge, identity, or
absence of mistake or accident . . . .” MRE 404(b)(1). This list of purposes is not exhaustive.
People v Watson, 245 Mich. App. 572, 577; 629 NW2d 411 (2001). To introduce evidence under
MRE 404(b)(1):

       First, the prosecutor must offer the “prior bad acts” evidence under something
       other than a character or propensity theory. Second, “the evidence must be
       relevant under MRE 402, as enforced through MRE 104(b) . . . . Third, the
       probative value of the evidence must not be substantially outweighed by unfair
       prejudice under MRE 403. Finally, the trial court, upon request, may provide a
       limiting instruction under MRE 105. [People v Knox, 469 Mich. 502, 509; 674
       NW2d 366 (2004).]

       In this case, contrary to defendant’s argument on appeal, the evidence of his parole status
was relevant to establishing defendant’s identity as a participant in the charged crime, which was
an issue in the case. The prosecutor was required to prove defendant’s identity as a perpetrator
beyond a reasonable doubt. People v Oliphant, 399 Mich. 472, 489; 250 NW2d 443 (1976);
People v Kern, 6 Mich. App. 406, 409; 149 NW2d 216 (1967). The testimony of defendant’s
parole officer was relevant to introduce defendant’s admission to his presence at the gas station
and to identify defendant as a participant in the crimes. Deloris Woods had served as
defendant’s parole officer since August 2011, and he reported to her twice monthly. After the
offense, defendant telephoned Woods and admitted to being at the gas station near the time of
the shooting. Defendant’s parole status was necessary to explain why defendant felt it necessary
to make admissions to Woods, and to explain how Woods knew defendant and could identify
him on the video surveillance and still photographs as the person leaving the gas station in
proximity to the time of the shooting. In short, the evidence was relevant and offered for a non-
propensity purpose. See Knox, 469 Mich. at 509.

       Regarding potential prejudice, there is no indication that the prosecutor sought to
introduce Woods’s relationship as defendant’s parole officer to prejudice the defense. Notably,
while the basic fact of defendant’s parole status was placed before the jury, the nature of
defendant’s prior criminal record was not introduced and certain witnesses were admonished in
advance of their testimony to avoid providing any unnecessary, inappropriate testimony
regarding defendant’s criminal history. The trial court further mitigated any potential prejudice
by exploring this issue with the jury during voir dire and by instructing the jury before its
deliberations that, when making their decision, they could not consider the fact that defendant
was on parole at the time of the alleged offense. See People v Orr, 275 Mich. App. 587, 593; 739
NW2d 385 (2007). On this record, evidence of defendant’s parole status was not barred by MRE

                                               -6-
404(b)(1), and counsel cannot be considered ineffective for failing to offer a futile objection to
the evidence’s admission. See People v Moorer, 262 Mich. App. 64, 76; 683 NW2d 736 (2004).

        Furthermore, it is apparent from the record that defense counsel was aware before trial
that evidence of defendant’s parole status would be admitted at trial and took steps to utilize
evidence of defendant’s parole status as a matter of trial strategy. For example, during trial,
defendant’s wife testified, in response to questioning from defense counsel, regarding
defendant’s release from the Department of Corrections, his meetings with his parole officer in
Pontiac, and his parents providing transportation to the meetings because defendant did not have
a license. Counsel used the evidence regarding defendant’s compliance with his parole and his
decision to immediately contact his parole officer after learning that he was a suspect in the
offense to support the defense theory that defendant was innocent. Counsel argued that if
defendant had any involvement in the shooting, he would have fled the jurisdiction and not
contacted his parole officer. “[D]ecisions regarding what evidence to present and which
witnesses to call are presumed to be matters of trial strategy, and we will not second-guess
strategic decisions with the benefit of hindsight.” People v Dunigan, 299 Mich. App. 579, 589-
590; 831 NW2d 243 (2013). “The fact that defense counsel’s strategy may not have worked
does not constitute ineffective assistance of counsel.” People v Stewart (On Remand), 219 Mich
App 38, 42; 555 NW2d 715 (1996).

        In sum, the record discloses that defendant’s parole status was admissible for limited,
relevant purposes, and the prosecutor did not seek to introduce evidence of defendant’s criminal
history beyond those limited permissible purposes. It is also apparent that steps were taken to
minimize any potential for unfair prejudice by ensuring that the nature of defendant’s prior
criminal record was not disclosed, by having the trial court explore this issue during jury voir
dire to make sure that such evidence would not prevent a juror from being fair and impartial, and
by ensuring that certain witnesses were admonished not to provide specific inappropriate
testimony. Considering that evidence of defendant’s parole status was already properly before
the jury, it was not improper for defense counsel to reference that defendant had a criminal
history in his examination of defendant’s wife, or in using the evidence of defendant’s parole
status and his communications with his parole officer to support the argument that defendant’s
activity at the gas station was innocent conduct. Under the circumstances, defendant has not
overcome the presumption that defense counsel’s failure to object and counsel’s affirmative use
of this evidence was sound strategy. Therefore, this claim of error is without merit.

                           IV. PROSECUTORIAL MISCONDUCT

        Defendant alleges that the prosecutor engaged in misconduct by referencing the victim’s
family and attempting to elicit sympathy from the jury. Defendant concedes that there were no
objections to the prosecutor’s remarks, leaving this issue unpreserved. People v Callon, 256
Mich. App. 312, 329; 662 NW2d 501 (2003). We review unpreserved claims of prosecutorial
misconduct for plain error affecting defendant’s substantial rights. People v Roscoe, 303 Mich
App 633, 648; 846 NW2d 402 (2014). Error requiring reversal will not be found when a curative
instruction could have displaced any prejudicial effect of the prosecutor’s improper argument.
People v Johnigan, 265 Mich. App. 463, 467; 696 NW2d 724 (2005).



                                               -7-
        “The test of prosecutorial misconduct is whether the defendant was denied a fair and
impartial trial.” People v Mesik (On Reconsideration), 285 Mich. App. 535, 541; 775 NW2d 857
(2009). Questions of prosecutorial misconduct are decided on a case-by-case basis, and the
prosecutor’s remarks must be evaluated in context. Roscoe, 303 Mich. App. at 648. “Prosecutors
have discretion on how to argue the facts and reasonable inferences arising therefrom, and are
not limited to presenting their arguments in the blandest terms possible.” People v Meissner, 294
Mich. App. 438, 456; 812 NW2d 37 (2011). Further, the prosecutor’s comments must be
analyzed in light of the arguments raised by the defense and the relationship of the comments to
the evidence admitted at trial. People v Dobek, 274 Mich. App. 58, 64; 732 NW2d 546 (2007).

        It is improper, however, for the prosecutor to appeal to the jury to sympathize with a
victim or the victim’s family. People v Abraham, 256 Mich. App. 265, 273; 662 NW2d 836
(2003); People v Watson, 245 Mich. App. 572, 591; 629 NW2d 411 (2001). For example, in
People v Dalessandro, 165 Mich. App. 569, 580-581; 419 NW2d 609 (1988), this Court
concluded that a new trial was warranted, in part, because the prosecutor repeatedly referred to
the victim as a “poor innocent baby.” Id. at 581. Although the prosecutor never expressly stated
that the jury should sympathize with the victim, “the prosecutor’s statements were obviously
intended to elicit just that emotional response.” Id.

       In the present case, the prosecutor began his opening statement by stating:

             This case is about a man named Hussan Hussein. He was 59-years-old.
       He worked at Chrysler for 35 years. He retired.

              He took a job conducting the midnight shift at the [gas station], to help his
       daughters go to school.

               He had children, daughters. He had grandchildren.

In response to questions by the prosecutor, the victim’s daughter corroborated these opening
remarks in her testimony by detailing Hussein’s work history, his familial relationships, and his
work at the gas station, following his retirement from Chrysler, in order to support his children
through school.

        We note at the outset that we view with disfavor much of the prosecutor’s commentary
on the victim’s personal life and the prosecutor’s efforts to introduce evidence on this point.
While a certain amount of basic biographical information may aid the jury’s general
understanding of the case, certain aspects of the victim’s life had no relevance to the present
case. That is, it was immaterial that Hussein retired from Chrysler after 35 years, that he worked
the midnight shift at the gas station in order to put his children through school, or that he left
behind four children and 10 grandchildren. We can discern no reason for the prosecutor’s
introduction of this evidence other than to elicit an emotional response from the jury and to
arouse sympathy for the victim. The prosecutor would do well, however, to remember that his
“role within our judicial system is to seek justice and not merely to convict.” Meissner, 294
Mich. App. at 455. He may litigate tenaciously and “strike hard blows,” but he “is not at liberty to
strike foul ones.” People v Blackmon, 280 Mich. App. 253, 268; 761 NW2d 172 (2008), quoting
Berger v United States, 295 U.S. 78, 88; 55 S. Ct. 629; 79 L. Ed. 1314 (1935). Appeals to the jury to

                                               -8-
sympathize with the victim are among those improper arguments, or foul blows, which a
prosecutor may not make. See Abraham, 256 Mich. App. at 273. Consequently, to the extent the
prosecution did so through references to extraneous facts regarding Hussein’s personal life or
through the prosecution’s introduction of testimony on this point, such conduct by the prosecutor
was improper.

        Nonetheless, though some of the prosecutor’s remarks were better left unsaid, and some
of the evidence improperly solicited, in the context of the entire trial, these relatively short
references to Hussein’s personal life were not so inflammatory as to prejudice defendant. Cf.
People v Mayhew, 236 Mich. App. 112, 122-123; 600 NW2d 370 (1999) (finding conduct was not
so inflammatory as to prejudice defendant where prosecutor commented in opening statement
that the decedent’s wife had lost “both a husband and a friend”). As noted, to a certain extent,
basic background information could be introduced to aid the jury’s understanding of the case.
See 1 Robinson & Longhofer, Michigan Court Rules Practice, Evidence, § 401.2, p. 227. The
prosecution did not blatantly use the information about the victim to appeal to the jury’s
sympathy, and the remarks were, all things considered, fairly isolated. Cf. Watson, 245 Mich
App at 591. Moreover, ultimately, any potential prejudice caused by the prosecution’s conduct
could have been cured with a timely request for a curative instruction. Johnigan, 265 Mich. App.
at 467. The jury was in fact instructed that it could not let sympathy influence its decision, and
the jury is presumed to follow its instructions. See People v Matuszak, 263 Mich. App. 42, 58;
687 NW2d 342 (2004); Mayhew, 236 Mich. App. at 123 n 5. On these facts, the prosecutor’s
conduct did not deprive defendant a fair and impartial trial, and he has not established plain error
affecting his substantial rights.

                          V. GREAT WEIGHT OF THE EVIDENCE

        Defendant next argues that reversal is required because the jury’s verdict is not supported
by the great weight of the evidence. In particular, defendant asserts on appeal that he was merely
present at the gas station immediately prior to the robbery and murder, and that no evidence
shows he planned or participated in the offenses in question.

        To preserve a challenge to the great weight of the evidence, the defendant must move for
a new trial in the trial court. People v Cameron, 291 Mich. App. 599, 617; 806 NW2d 371
(2011). Defendant did not file a motion for new trial in the lower court; therefore, this issue is
unpreserved. An unpreserved challenge to the great weight of the evidence is reviewed for plain
error affecting the defendant’s substantial rights. Id. at 617-618.

        Defendant’s convictions for armed robbery and felony-murder were premised on an
aiding and abetting theory. The aiding and abetting statute, MCL 767.39, provides:

               Every person concerned in the commission of an offense, whether he
       directly commits the act constituting the offense or procures, counsels, aids, or
       abets in its commission may hereafter be prosecuted, indicted, tried and on
       conviction shall be punished as if he had directly committed such offense.

In other words, a person who aids or abets the commission of a crime may be convicted as if he
or she directly committed the offense. People v Jackson, 292 Mich. App. 583, 589; 808 NW2d

                                                -9-
541 (2011). “Aiding and abetting describes all forms of assistance rendered to the perpetrator,
including any words or deeds that may support, encourage, or incite the commission of a crime.”
Id.

       The general rule is that, to convict a defendant of aiding and abetting a crime, a
       prosecutor must establish that “(1) the crime charged was committed by the
       defendant or some other person; (2) the defendant performed acts or gave
       encouragement that assisted the commission of the crime; and (3) the defendant
       intended the commission of the crime or had knowledge that the principal
       intended its commission at the time that [the defendant] gave aid and
       encouragement.” [People v Moore, 470 Mich. 56, 67-68; 679 NW2d 41 (2004),
       quoting Carines, 460 Mich. at 768.]

Under an aiding and abetting theory, “a defendant is liable for the crime the defendant intends to
aid and abet as well as the natural and probable consequences of that crime.” People v Robinson,
475 Mich. 1, 14-15; 715 NW2d 44 (2006).

       The elements of first-degree felony murder are: (1) the killing of a human being, (2) with
malice, i.e., the intent to kill, to do great bodily harm, or to create a very high risk of death or
great bodily harm with knowledge that death or great bodily harm was the probable result, (3)
while committing, attempting to commit or assisting in the commission of any of the felonies
delineated in MCL 750.316(1)(b). People v Bobby Smith, 478 Mich. 292, 318-319; 733 NW2d
351 (2007); Carines, 460 Mich. at 758-759. Robbery is one of the felonies delineated in MCL
750.316(1)(b). When aiding and abetting felony murder, the defendant must have the requisite
malice to be convicted of felony murder, but need not have the same malice as the principal.
Robinson, 475 Mich. at 14.

       To prove felony murder on an aiding and abetting theory, the prosecution must
       show that the defendant (1) performed acts or gave encouragement that assisted
       the commission of the killing of a human being, (2) with the intent to kill, to do
       great bodily harm, or to create a high risk of death or great bodily harm with
       knowledge that death or great bodily harm was the probable result, (3) while
       committing, attempting to commit, or assisting in the commission of the predicate
       felony. [People v Riley (After Remand), 468 Mich. 135, 140; 659 NW2d 611
       (2003).]

Malice may be inferred from the facts and circumstances, and, in particular, a “jury may infer
malice from evidence that the defendant intentionally set in motion a force likely to cause death
or great bodily harm.” Carines, 460 Mich. at 759. See also People v Aaron, 409 Mich. 672, 729-
730; 299 NW2d 304 (1980) (“[W]henever a killing occurs in the perpetration or attempted
perpetration of an inherently dangerous felony . . . the jury may consider the ‘nature of the
underlying felony and the circumstances surrounding its commission.’”). When the aider and
abettor participates in the crime with knowledge of the principal’s intent to kill or cause great
bodily harm, there is sufficient evidence of malice because the aider and abettor is acting with
wanton and willful disregard. People v Kelly, 423 Mich. 261, 278-279; 378 NW2d 365 (1985).
Because of the difficulty inherent in proving an actor’s state of mind, “minimal circumstantial


                                               -10-
evidence will suffice to establish the defendant’s state of mind.” People v Kanaan, 278 Mich
App 594, 622; 751 NW2d 57 (2008).

         In this case, the evidence showed that defendant entered the gas station without any
attempt to disguise his appearance. He entered the station, dropped a glass bottle, and purchased
a second glass bottle. When defendant exited the store, an arm appeared to place an obstruction
in the door to prevent its closure. A person identified as codefendant Evans then entered the
store. Cellular telephone data indicated a series of telephone calls between defendant’s
telephone and Evans’s telephone before, during, and after the commission of the crime, including
a call received by defendant’s telephone at 2:53 a.m., which lasted for 12 minutes and 3 seconds,
during which defendant was on video in the gas station for part of the time but did not appear to
be speaking on the telephone. After the incident, contrary to clear evidence demonstrating that
defendant knew Evans, defendant denied involvement in the crimes and indicated that he saw
someone outside the store but that he did not know the person. See People v Unger, 278 Mich
App 210, 227; 749 NW2d 272 (2008) (“A jury may infer consciousness of guilt from evidence of
lying or deception.”).

         Given the evidence presented in this case, reasonable inferences support the prosecutor’s
theory that defendant and Evans were working together, that the glass bottle was deliberately
broken to lure the victim out of the protected area, that defendant used his cellular telephone as a
microphone to allow Evans to hear what was transpiring in the gas station, and that the
obstruction was placed in the door as defendant exited in order to allow Evans to enter the gas
station without the victim’s knowledge to commit a robbery. Under an aiding and abetting
theory, “a defendant is liable for the crime the defendant intends to aid and abet as well as the
natural and probable consequences of that crime.” Robinson, 475 Mich. at 14-15. In light of the
facts and reasonable inferences arising from those facts, defendant participated in a ruse designed
to lure the victim from the safety of the protected area in order to rob the victim, and defendant is
liable for the natural and probable consequences of the planned robbery, including, in this case,
the victim’s death. The evidence does not preponderate so heavily against the jury’s verdict that
it would be a miscarriage of justice to allow the verdict to stand. Accordingly, there is no plain
error.

                             VI. ADMISSION OF PHOTOGRAPHS

       Lastly, defendant argues that the trial court abused its discretion by admitting
photographs of the victim, specifically photographs of the victim lying on the ground at the scene
of the crime, which defendant contends were designed solely to arouse the sympathies of the
jury. Defendant further contends that photographs taken from Evans’s cellular telephone, which
showed defendant holding money, should not have been admitted.

       “A decision whether to admit photographs is within the sound discretion of the trial court
and will not be disturbed on appeal absent an abuse of discretion.” People v Gayheart, 285 Mich
App 202, 227; 776 NW2d 330 (2009). The admission of gruesome photographs offered solely to
arouse the sympathies or prejudices of the jurors may be error requiring reversal. People v Ho,
231 Mich. App. 178, 188; 585 NW2d 357 (1998). When a photograph is admitted for an
otherwise proper purpose, it is not inadmissible simply because of its gruesome nature or the
shocking details of the crime. See id. Photographs will not be excluded simply because a

                                                -11-
witness can testify regarding the information contained in the photographs, and gruesomeness
alone will not cause exclusion. People v Mills, 450 Mich. 61, 76; 537 NW2d 909 (1995), mod
450 Mich. 1212 (1995). Photographs that illustrate the nature and extent of the victim’s injuries
are relevant to establish intent. See id. at 71. The jury is entitled to see the severity and extent of
the injuries without relying solely upon expert testimony. Gayheart, 285 Mich. App. at 227.

              When a photograph is offered the tendency of which may be to prejudice
       the jury, its admissibility lies in the sound discretion of the court. It may be
       admitted if its value as evidence outweighs its possible prejudicial effect, or [it]
       may be excluded if its prejudicial effect may well outweigh[] its probative value.
       [People v Eddington, 387 Mich. 551, 563; 198 NW2d 297 (1972) (quotation
       omitted).]

       In the present case, initially, we note that Dr. Schmidt, the medical examiner, testified
that photographs depicting the victim’s injuries were taken during the autopsy and those
photographs were admitted as exhibit 41 without objection by defendant.

        Under the circumstances of this case, the admission of the additional photographs
showing the victim at the scene of the crime did not constitute an abuse of discretion. Mills, 450
Mich. at 76; Gayheart, 285 Mich. App. at 227. Given the admission of the autopsy photographs
without objection from defendant, introduction of additional photographs depicting the victim’s
injuries was largely cumulative, and generally the admission of mere cumulative evidence is not
prejudicial. People v Rodriquez (On Remand), 216 Mich. App. 329, 332; 549 NW2d 359 (1996).
Moreover, the photographs at the scene of the crime depicted the corpus delicti, the proof and
criminal agency of death, People v McMahan, 451 Mich. 543, 549; 548 NW2d 199 (1996);
Eddington, 387 Mich. at 561-562, and the jury was entitled to view the severity of the injuries,
Gayheart, 285 Mich. App. at 227. The photographs were relevant, and the probative value did not
outweigh the danger of unfair prejudice because gruesomeness alone will not cause exclusion.
Id. at 227-228.

       Defendant further posits that it was improper to admit two photographs of himself, which
were found on Evans’s cellular phone. In particular, defendant contends that it was improper to
admit a photograph that showed him fanning money. At trial, defendant objected to the
admission of this photograph and asserted that it was offensive because of the money. The trial
court overruled the objection, concluding that it was not more prejudicial than probative.

        The photographs of defendant on Evans’s phone were relevant under MRE 401 to show
defendant’s association with Evans, the alleged shooter. Given the defense theory that defendant
was merely present and was not involved in committing the crime with Evans, the probative
value of the photographs was not substantially outweighed by the danger of unfair prejudice
under MRE 403. Defendant telephoned Woods, his parole officer, after he learned that video
surveillance recorded the faces of the alleged perpetrator or perpetrators. Defendant volunteered
to Woods that he was in the store, bought a juice, the juice broke, and he left. After he left,
defendant reported that he saw someone outside the store, but he did not know the person. The
photographs of defendant on Evans’s telephone refuted defendant’s claim that he did not know
the person outside the store. Although defendant argues that it was not necessary to submit the
photograph with defendant fanning money, that photograph was probative of the nature of

                                                 -12-
defendant’s relationship with Evans and the jury was advised that the photograph was taken
months before the robbery, thereby precluding any potential for unfair prejudice if the jury were
to equate the photograph with the armed robbery of the victim at the gas station. The trial court
did not abuse its discretion by admitting the photograph at trial.

       Affirmed.

                                                           /s/ Christopher M. Murray
                                                           /s/ Henry William Saad
                                                           /s/ Joel P. Hoekstra




                                              -13-